                        Case: 1:66-cv-01459 Document #: 833-2 Filed: 09/27/19 Page 1 of 1 PageID #:11319

                                                                                      @              E-y h                 iL",f               1
                                                                                      rt/!t
;f,    Customer report of completed                                                    tg-u                   notice of
       ffiatural gas"Eelated                       HJETK                                                                                  condition

 Customer                  f -ri e
                   '\
                  {}.,-\



                           5s?                                                         n      Plugged fludchimney
 Employee lD:                                        Date:
                           -7                                                          n      lnadequate combustion air
 itleter #:                    I                     Reading:
                                                                                       fl     lmproper/no vent (see remarks)
                                                      for:
                                                                                       fl     lmproper ignition
                                                                                       E      Ovemring

 tr   Natural gas meterchange
                                                                                       Ll     Spillage (see rema*s)

 I    Peoples Gas equipment repair                                                     n      Heatexchangercracked

 E    Restored service                                                                 fl     ernt
 f    Code+equired survey (We conduct surveys/inspections of our equipment to          n      Auxilliary heater
      ensure safe delivery of natural gas to our customers.)
                                                                                       II     other
 Feoples Gas action taken:
                                                                                       I      Natural gas supply shut off and locked at riser valve
 [l   No inside leak(s)found
 E    No outside leak(s) found
                                                                                       n      Natural gas supply shut off and sealed at customer valve

 [I   Repaired leak(s) on inside/outside Peoples Gas piping                           ,-E     Naturat gas supply disconnected at potentially dangerous condition

 n    lnstalled temporary                                                   piping
                                                                                      .iE     EOuiRment shut      off-   do not use until conected
      (customer/property                                                                      Conections to equipment are required
                                                                                      .,!Fl
 n    Replaced meter
 n    Repahed/replaced meter set piping
                                                                                                                   gas supply has occuned, it has been for a safety
                                                                                                                   your prompt attention and correction of safety
 E    Repaired/replaced underground service lateral
 fl   Restored service
                                                                  t:
 D    Excavated to repair Peoples Gas facilities                 #                      Remarks:
 n    lnvestigated highilowconsumption                                                 f{
                                                                                                              C-l;rn
 E    Accessed meterto tum off service
                                                                                                     'L{a
\I-a Other:
                   =,:,
                           .            r ., -
 We inspected the appliances checked below for proper operationl
                                                                                                     QT     f\e*rJ:
 Heating      unit                      [J   rulR n of n Rem            E   Caution
                                                                                      eJ..cJt                        t${\ g

          Thermostat left          at                 degrees

 Water heater                           ltryR      Eor Enem             IGaution
          Sefting left at:

 Range                                  E
                                        -    N/A   nor       DRetit    '.ECaution       You, the customer, have been informed by Peoples Gas of the
                                                                                        potentially dangerous condition(s) listed above. You understand the
 Dryer                                  Dun        lor       Enetit     E   Caution
                                                                                        potentialty dangerous condition(s) and you have been advised to
 Fireplace                              n run      Eor       Inetit     E   Caution     make the appropriate eorrection(s),

 Fuel run/Flex connectors               E    N/A   nor [] uot ot<       n   Caution
                                                                                              For nnorc information, call Peoples Gas at 866'556'600f
 Other:                                 Iva        []or nRent           I   Caution
                                                                                                                                                                   .


 Followup actions required by Peoples Gas

F      None (lf you feel we did not satisfactorily complete our work, please call
       Peoples Gas at 866-556-6001.)
                                                                                                      PE          QPLES GAS'
 fl    tdaintenance and repair work
                                                                                                      NATU RAL                   G AS       DELIVERY
 I     Site restoration work

 I    We will c*!! 'rou within two business days to schedule the follow-up work                                            g4ffiss*
 n     other:
